DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US PG Pub 2010/0221054, see also characterization of the invention in the present specification) in view of Hayashi (US PG Pub 2015/0329310).
For claim 1:   Yamada et al. teaches a transport device 1 (see Fig. 1), comprising: a first driving roller 35 configured to contact an outer circumferential surface of a roll body 2, G  on which a medium 2b, 2c is wound (see Fig. 1, generally, the device is element 1, the roller is about numeral 35, driven by motor 39, the shaft of the roll of medium and the medium itself is shown and the outer surface of the roller of medium is contacted by the roller 35), and apply rotational torque to the roll body (see Fig. 1, routine operation with motor 39); a second driving roller 11 configured to unwind the medium from the roll body (se Fig. 1, the driving roller 11 driven by motor 12 pulling the medium out of the roll); a first drive unit 39 configured to drive the first driving r2oller 35; a second drive unit 12 configured to drive the second driving roller 11; and a control unit 21 configured to control the first drive unit 39 and the second drive unit 12.  
For claim 3:  The combination of Yamada et al. and Hayashi teaches the transport device according to claim 1, and Yamada et al. teaches a second driven roller 38 configured to press the roll body against the first driving roller by contacting the outer circumferential surface of the roll body (as seen in Fig. 1).
For claim 4:  The combination of Yamada et al. and Hayashi teaches the transport device according to claim 1 and Yamada et al. teaches comprising a housing portion 3, 31, 33 configured to house the roll body; and a defining member configured to define a position of the roll body housed in the housing portion (see Fig. 1, the defining member is the base portion about 31, 33 on which the roll rests, as the roll changes sizes as can be seen in Fig. 1).
For claim 5:  The combination of Yamada et al. and Hayashi teaches a recording device (see Yamada et al., Fig. 1) comprising the transport device according to claim 1 (the combination presented above); and a recording unit 8, 9, 10 (see Yamada et al.) configured to perform recording onto the medium.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US PG Pub 2010/0221054) and Hayashi (US PG Pub 2015/0329310) as applied to claim 1 above, and further in view of Yamazoe et al. (US PG Pub 2017/0343934).
For claim 2:  The combination of Yamada et al. and Hayashi teaches the transport device according to claim 1 and Yamada et al. teaches a first driven roller 38 configured to contact the outer circumferential surface of the roll body 2, 2b at a position different from that of the first driving roller 35 in an outer circumferential direction along the outer circumferential surface of the roll body (as seen in Fig. 1, the two rollers 38, 35 support the roll of medium), wherein the first driving roller 35 and the first driven roller 38 support the roll body 2.  The combination does not teach that, in axial directions of the first driving roller and the first driven roller, a first range in which the first driving roller is provided is smaller than a second range in which the first driven roller is provided, and a center of the first range in the axial direction is overlapped with a center of the second range in the axial direction in the axial direction.  However, Yamazoe teaches driving 51A, 51B and driven rollers 52 (see Figs. 3 and 4) wherein the axial range of the driving rollers 51A, 51B is less than the axial range of the driven rollers 52 and a center of the first range in which the first driving roller is provided is overlapped with a center of the second range in which the first driven roller is provided (see Fig. 3, generally the range is considered to be from beginning to end of the rollers 51A, 51A and from 52 to 52, the range overlaps in a center portion thereof and overlaps substantially).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to provide a smaller range for the driving roller as taught by Yamazoe for the purpose of ensuring less slipping at the outer edge of the driving of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853